 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     FREDERICK BROWN,                  )         NO. 2:17-cv-00598-RGK-KS
11                                     )
                     Plaintiff,
12                                     )
             v.                        )         ORDER ACCEPTING FINDINGS AND
13                                     )         RECOMMENDATIONS OF UNITED
14   COLIN DIAS,                       )         STATES MAGISTRATE JUDGE
                                       )
15                   Defendant.        )
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Complaint,
19   the parties’ cross motions for summary judgment and related briefing, and the Report and
20   Recommendation of United States Magistrate Judge (“Report”).           The time for filing
21   Objections to the Report has passed, and no Objections have been filed with the Court.
22   \\
23   \\
24   \\
25   \\
26   \\
27
28

                                                  1
 1         Having completed its review, the Court accepts the findings and recommendations set
 2   forth in the Report. Accordingly, IT IS ORDERED that Plaintiff’s motion for summary
 3   judgment is DENIED, Defendant’s motion for summary judgment is GRANTED, and
 4   judgment shall be entered dismissing this action with prejudice.
 5
 6   DATED: May 01, 2019
 7                                                        ________________________________
 8                                                               R. GARY KLAUSNER
                                                          UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
